Case 0:20-cv-60416-RS Document 24-3 Entered on FLSD Docket 05/21/2020 Page 1 of 9




                    EXHIBIT 3
   Case 0:20-cv-60416-RS Document 24-3 Entered on FLSD Docket 05/21/2020 Page 2 of 9
                                                                                 Blog   Sign up   Log in


    Cloud Solution Architect in Fort Lauderdale, FL




SPONSORED SEARCHES
               full time jobs hiring                             jobs paying $25 hr

           open job positions near me                       jobs hiring without experience



Cloud Solution Architect - Identity CSG job
c MICROSOFT CORPORATION             d FORT LAUDERDALE, FL




 127       CLOUD SOLUTION ARCHITECT - IDENTITY CSG
           JOBS
                                                                                                    >




 159       JOBS IN
           FORT LAUDERDALE, FL
                                                                                                    >




   22      JOBS AT
           MICROSOFT CORPORATION
                                                                                                    >




                         Job                                               Company

                      Description                                            Salary




COMPANY DESCRIPTION

Microso Corpora on is an American mul na onal technology company with headquarters in
Redmond, WA. It develops, manufactures, licenses, supports, and sells computer so ware,
consumer electronics, personal computers, and related services. Its best known so ware products
are the Microso Windows line of opera ng systems, the Microso Oﬃce suite, and the Internet
Explorer and Edge web browsers. Its ﬂagship hardware products are the Xbox video game consoles
and the Microso Surface lineup of touchscreen personal computers. Microso oﬀers career
choices across a wealth of disciplines, with a presence in over 100 countries. The company has a
growth mindset culture, believing in the importance of teamwork and diversity. Giving and
philanthropy are also part of the company's iden ty. As an employee, Microso will reward you
p Case 0:20-cv-60416-RS
        py        p           p 24-3
                        Document y       y on FLSD
                                     Entered     p Docket
                                                    y     05/21/2020 Page 3yof 9
with world-class beneﬁts designed to empower you and your family to live life well. Sign up
                                                                           Blog               Log in


     Cloud Solution Architect in Fort Lauderdale, FL

JOB DESCRIPTION

The Cybersecurity Solu ons Group (CSG) empowers enterprises to conﬁdently move to the cloud
and modernize their pla orms by delivering the security and iden ty solu ons, exper se and
services needed to keep their data and users safe. CSG is looking for passionate, experienced, and
credible iden ty architects to help our customers envision, architect, and deploy our digital iden ty
solu ons and maximize the value from our customers ownership of Azure Ac ve Directory.

The role involves working as part of a global team, and although regionally based, the person hired
will also support colleagues in other geographies. Successful candidates will be self-mo vated,
customer obsessed and have strong technical and consulta ve skills.

Responsibilities


Responsibilities:

     Leverage your skills and technical knowledge to help customers realize business value and
     increase their security posture as they enable a zero trust model of being able to access any
     app and service from anywhere in a secure and governed way.

     Use technical knowledge and understanding of customer IT and business priori es to create
     an iden ty and access roadmap that meets the customer’s needs and requirements, including,
     but not limited to, Zero Trust, secure and enable hybrid cloud deployment, access and SSO to
     SaaS applica ons, adap ve and risk based authen ca on, iden ty governance and repor ng,
     and privilege access management.

     Drive workshops, document and communicate complex architecture diagrams and sequenced,
     deployment plans for:

     Enterprise Directory Services

     Integra on across on premises and cloud

     Workforce and External Iden            es

     Access Management

     Adap ve Authen ca on and Creden al Management

     Authoriza on and Access Policy Management

     Applica on Management
  Case 0:20-cv-60416-RS Document 24-3 Entered on FLSD Docket 05/21/2020 Page 4 of 9
   Cloud Infrastructure Management                                Blog  Sign up Log in

    Iden ty Lifecycle Governance
    Cloud Solution Architect in Fort Lauderdale, FL
    Provisioning

    En tlement Management

    Access Reviews and A esta on Management

    Privileged Access

    Logs and Repor ng

    Threat Protec on

    Risk Based Access Through AI and Machine Learning

    Assess customers’ knowledge of Azure Ac ve Directory and overall modern iden ty and
    access management readiness to support customers through a structured learning plan and
    ensue its delivery.

    Ensure all solu ons and architectures exhibit high levels of performance, security, scalability,
    maintainability, and appropriate reusability and reliability upon deployment.

    Create technical content to support customers use of Azure Ac ve Directory and capture and
    share best prac ces.

    Lead technical presenta ons, demonstra ons, workshops, architecture design sessions, and
    communicate successfully across business and IT decision makers.

    Be the voice of the customer. Partner with product management and engineering to uncover
    and priori ze improvements and enhancements to Azure Ac ve Directory and complimentary
    Microso solu ons.

    Help iden fy and remove technical, architecture, and compe       ve blockers.

    Act as a Subject Ma er Expert for Azure Ac ve Directory and evangelize its capabili es and
    value with customers, partners, and external communi es.

Quali cations

Minimum

    Bachelor’s degree or equivalent prac cal experience, training, and cer ﬁca ons

    5+ years of enterprise-scale, technical experience with cloud and hybrid iden ty
    infrastructures, architecture designs, migra ons, and technology management

Preferred
   Case 0:20-cv-60416-RS Document 24-3 Entered on FLSD Docket 05/21/2020 Page 5 of 9
                                                                                 Blog   Sign up   Log in
     Bachelor’s degree in computer science, informa on technology, cybersecurity, or related ﬁeld
    Cloud Solution Architect in Fort Lauderdale, FL
     Deep iden ty and access management domain exper se especially with the Microso Iden ty
     Pla orm and understanding and experience with the IAM lifecycle.

     Experience with modern authen ca on, authoriza on, and provisioning protocols/standards
     like OIDC, SAML, OAuth2, FIDO, SCIM and familiarity with LDAP, Kerberos RADIUS, XACML.

     Signiﬁcant, hands-on experience architec ng and/or deploying iden ty solu ons for
     enterprise-class customers

     Experience and/or knowledge working with Azure services and workloads, or other public
     cloud ecosystems

     Experience developing strategies and architectures for securing cloud workloads, including
     produc vity SaaS applica ons and IaaS and PaaS workloads

     Experience and direct responsibility for developing security architectures for companies
     and/or governments and for overseeing the implementa on and execu on of said strategies

     Well-developed ability to inﬂuence without authority to drive change

     Strong oral & wri en communica on skills, strong inﬂuencing skills, experience in public
     speaking to large and small audiences.

     Able to meet the travel requirements of the role

     Cer ﬁca on in one or more iden ty and access management technologies

     Background and experience in applica on architecture and development is a plus

Ability to meet Microso , customer and/or government security screening requirements are
required for this role.

Microso is an equal opportunity employer. All qualiﬁed applicants will receive considera on for
employment without regard to age, ancestry, color, family or medical care leave, gender iden ty or
expression, gene c informa on, marital status, medical condi on, na onal origin, physical or mental
disability, poli cal aﬃlia on, protected veteran status, race, religion, sex (including pregnancy),
sexual orienta on, or any other characteris c protected by applicable laws, regula ons and
ordinances. We also consider qualiﬁed applicants regardless of criminal histories, consistent with
legal requirements. If you need assistance and/or a reasonable accommoda on due to a disability
during the applica on or the recrui ng process, please send a request via the Accommoda on
request form at h ps://careers.microso .com/us/en/accommoda onrequest .

Beneﬁts/perks listed below may vary depending on the nature of your employment with Microso
and the country where you work.
andCase  0:20-cv-60416-RS
    the country            Document 24-3 Entered on FLSD Docket 05/21/2020 Page 6 of 9
                where you work.
                                                                              Blog   Sign up   Log in


    Cloud Solution Architect in Fort Lauderdale, FL      Apply
                                                      on career page

                                               Application currently closed


                                                         Sign up
                                                new jobs posted daily



This job was posted on Thu Feb 13 2020 and expired on Thu Feb 20 2020.




Similar jobs in the area

  Cloud Solutions Architect
  c TEKPARTNERS, A P2P COMPANY        d MIAMI LAKES, FL

  Cloud Solu ons Architect Loca on: Miami, FL Compensa on: $125,000-150,000 Work
  Requirements: US Ci zen, GC Holders or Authorized to Work in the US Overview:
  TekPartners has some of theRead
                             mostmore
                                  ...



  Virtual Cloud Solutions Architect
  c VIRTUALVOCATIONS       d DAVIE, FLORIDA

  An IT consul ng ﬁrm has a current posi on open for a Virtual Cloud Solu ons Architect.
  Candidates will be responsible for the following: Advising client and assist them with cloud
  and digital transforma on Leading
                              Read more
                                    the design and implementa on of PaaS...



  Remote Solution Architect
  c VIRTUALVOCATIONS       d DAVIE, FLORIDA

  A non-proﬁt organiza on is seeking a Remote Solu on Architect. Core Responsibili es of this
  posi on include: Leading technical requirements gathering sessions Overseeing crea on and
  maintenance of applica on Guiding
                            Read more
                                    the environment management plan...



  Remote Azure Cloud Solutions Architect
  c VIRTUALVOCATIONS       d DAVIE, FLORIDA
Case 0:20-cv-60416-RS Document 24-3 Entered on FLSD Docket 05/21/2020 Page 7 of 9

A staﬃng agency has an open posi on for a Remote Azure Cloud Solu onsBlog   Sign up
                                                                       Architect.        Log in

Individual must be able to fulﬁll the following responsibili es: Design the enterprise
  Cloud Solution Architect in Fort Lauderdale, FL
integra on architecture Provide
                            Readinput
                                  moreto product roadmap Translate the customer’s...

   FLEXJOBS


Postmate / Delivery driver
c POSTMATES     d MIAMI, FL

Drive across Miami, FL and deliver food orders with Postmates. To get started you only need
to download the Postmates app in order to arrange all your orders from here. Within the app
you will also schedule the shiRead
                                s you
                                   more
                                      want to take. Because you are in...




Cloud Architect
c ROBERT HALF     d FORT LAUDERDALE, FL

Ref ID: 01000-0011057101 Classiﬁca on: Data/Informa on Architect Compensa on:
$77.00 to $86.00 hourly Robert Half Technology is seeking a Cloud Architect that is a
cer ﬁed AWS Solu ons Architect
                        Read more
                               detail oriented to assist in growing a cross...

   FLEXJOBS


Local Delivery Driver
c TASKRABBIT DELIVERY      d MIAMI, FL

To ensure everyone’s safety during the COVID-19 pandemic, TaskRabbit now includes the
op on for tasks in any category to be contactless. TaskRabbit is an app-based pla orm that
connects specialists with clients,
                              Readbe
                                   more
                                     it natural person or a corporate client...
Case 0:20-cv-60416-RS Document 24-3 Entered on FLSD Docket 05/21/2020 Page 8 of 9

Cloud Architect                                                              Blog     Sign up   Log in

c DIVTEK GLOBAL SOLUTIONS INC.      d FORT LAUDERDALE, FL
  Cloud Solution Architect in Fort Lauderdale, FL
Job Title Cloud Architect Job Loca on Fort Lauderdale, Florida Salary compe         ve salary, and
great beneﬁts Job Type Full-Time About Company This is a full- me opening with our direct
client a leader in TechnologyRead
                              Services
                                   moreLooking for a Cloud Architect...



CLOUD ARCHITECT
c ULTIMATE SOFTWARE GROUP        d FT. LAUDERDALE, FL

As a Cloud Architect, you will u lize your strategic, technical and opera onal experience to
drive Cloud Strategy, Governance and Architecture. You will take an ac ve role in the
evalua on, opera ons, development,
                          Read moreautoma on and release of new and...



Cloud Architect
c ORACLE    d FORT LAUDERDALE, FL

As a member of the Support organiza on, your focus is to deliver post-sales support and
solu ons to the Oracle customer base while serving as an advocate for customer needs. This
involves resolving post-salesRead
                             non-technical
                                  more     customer inquiries via phone...



Remote B2B Cloud Solution Architect
c VIRTUALVOCATIONS      d HIALEAH, FLORIDA

A so ware development and deployment ﬁrm is seeking a Remote B2B Cloud Solu on
Architect. Core Responsibili es of this posi on include: Assis ng with the design of new
products, features, enhancements,
                           Read more
                                  and improvements Leading technical requirements...



Telecommute Senior Amplify Framework Solutions Architect
c VIRTUALVOCATIONS      d DAVIE, FLORIDA

An online retailer is in need of a Telecommute Senior Amplify Framework Solu ons Architect.
Core Responsibili es Include: Debugging and delivering solu ons Inﬂuencing technical
strategy and roadmap basedRead
                          on open
                               more
                                  source issues Driving team discussions...



                                              SHOW MORE JOBS
     Case 0:20-cv-60416-RS Document 24-3 Entered on FLSD Docket 05/21/2020 Page 9 of 9
                                                              SHOW MORE JOBS
                                                                                                       Blog   Sign up   Log in
                                                                 500+ more jobs
      Cloud Solution Architect in Fort Lauderdale, FL




Af liate Program        Terms and Conditions           Jobseeker's Agreement          Privacy Policy
Notice of personal information collected             Do not sell my personal information




Lensa, Inc. - Lensa is a job search engine. We are not an agent or representative of any employer.
